Citation Nr: 1816987	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected low back and right ankle disabilities.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of right ankle fracture.

3.  Entitlement to an initial compensable rating for cluster headaches.

4.  Entitlement to an initial compensable rating for residual scars, status post surgery lumbar spine linear associated with intervertebral disc syndrome.

5.  Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, including as prior to October 27, 2015, and after January 1, 2016, based upon convalescence for service-connected intervertebral disc syndrome (IVDS), lumbar spine.

6.  Entitlement to special monthly compensation (SMC) based on housebound status from October 1, 2013 to December 31, 2014.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1992.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By a rating action in November 2011, the RO granted service connection for cluster headaches and assigned a 0 percent rating, effective November 18, 2010.  By a Decision Review Officer's decision (DRO) in March 2012, the RO granted service connection for residuals, right ankle fracture and assigned a 0 percent rating, effective May 18, 1992; however, that rating action denied a claim of service connection for residuals of left knee fracture.  The Veteran perfected timely appeals to the rating decisions.  

In an April 2015 decision, the Board denied the Veteran's claim for an initial compensable rating for cluster headaches.  In that decision, the Board remanded the claims of entitlement to service connection for a left knee disorder and entitlement to a compensable rating for residuals of right ankle fracture.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court).  In March 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the portion of the April 2015 Board decision which denied an initial compensable evaluation for cluster headaches and remanded the matter to the Board for compliance with the directives specified in the Joint Motion.  

By a rating action in February 2016, the RO assigned a temporary 100 percent rating based on surgical or other treatment necessitating convalescence for the service-connected IVDS of the lumbar spine, effective October 27, 2015; that rating action also granted service connection for residual scars, status post lumbar spine surgery, and assigned a 0 percent evaluation, effective July 22, 2015.  The RO also granted special monthly compensation (SMC) based on housebound status from October 27, 2015 to January 1, 2016.  

In August 2016, the Board remanded the issue of entitlement to an initial compensable rating for cluster headaches to the RO for further evidentiary development.  

The issue of entitlement to an initial compensable rating for cluster headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran's left knee disability clearly and unmistakably preexisted military service, and was not aggravated by such service; his current left knee disability is not related to service nor caused or aggravated by a service-connected disease or injury.  

2.  The Veteran's right ankle disability more closely approximate marked rather than moderate limitation of motion throughout the appeal period; the Veteran's right ankle is not shown to be ankylosed at any time during the appeal period.  

3.  The Veteran's residual scars are not painful, tender or unstable, and they do not exceed 6 square inches.  

4.  The Veteran has not been shown to have been in need of convalescence for his low back disability prior to October 2015.  

5.  The Veteran had severe postoperative residuals of a lumbar fusion through March 2016, but not thereafter.  

6.  The Veteran was not in receipt of a 100 percent disability rating for one disability with additional service-connected disability or disabilities ratable as 60 percent or more during the period from October 1, 2013 to December 31, 2014.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, including as secondary to the service-connected low back and right ankle disabilities, have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2017).  

2.  The criteria for establishing a 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's right ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2017).  

3.  The criteria for an initial compensable rating for residual scars, status post-surgery lumbar spine, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7805 (2017).  

4.  The criteria for an effective date prior to October 2015 for a temporary total rating based on surgical or other treatment of the post-operative lumbar spine residuals necessitating convalescence are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).  

5.  The criteria for extension of a temporary total rating based on surgical or other treatment of the post-operative lumbar spine residuals necessitating convalescence, to March 31, 2016 (but no later) have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).  

6.  The criteria for special monthly compensation (SMC) based on housebound status, during the period from October 1, 2013 to December 31, 2014, have not been met. 38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background & Analysis-S/C for left knee disorder.

Veterans are entitled to an award of service connection for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111.  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagley v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "only such conditions as are recorded in examination reports," 38 C.F.R. § 3.104 (b), and that "history of preservice existence of conditions recorded at the time of examination does not constitute an aggravation of such conditions."  Id.  

The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the Government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, in which the effect of 38 U.S.C. § 1111 on claims for service-connected disability was summarized: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and was not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under Section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for the disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under Section 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In general, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306 (a) (2017).  

Analysis.

The Veteran contends that he has a current left knee disorder as a result of injury sustained during his period of active military service.  Alternatively, the Veteran maintains that his left knee disorder was caused by his service-connected right ankle and/or his low back disabilities.  

The Veteran's service treatment records (STRs) show that he was evaluated on several occasions for complaints of left knee pain.  However, the Board notes that the enlistment examination, dated in February 1987, was negative for any complaints or clinical findings of a left knee disorder.  

As the Veteran's service entrance examination was negative for any left knee disorder, the presumption of soundness attaches.  If the Board is to find that the presumption of soundness is rebutted and that the Veteran's left knee condition preexisted his service, it must find that clear and unmistakable evidence shows that this condition preexisted service; and that clear and unmistakable evidence shows the condition was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  

While the Veteran's left knee disorder was not noted at service entrance, the Board finds that there is clear and unmistakable evidence that the Veteran's left knee disability existed prior to service.  Significantly, the STRs indicate that during an annual examination in May 1988, it was noted that the Veteran had occasional knee pain.  The Veteran reported that he had arthroscopy of the left knee at age 20, and he had arthritic changes.  Again, on examination in October 1989, the Veteran reported having arthroscopic knee surgery in 1984 at age 20.  The Veteran was seen at the health clinic in July 1991 with complaints of increased pain and stiffness in the left knee; it was noted that he had a history of knee surgery.  The impression was chondromalacia; he was placed on profile.  The Veteran was again seen at the health clinic in September 1991, at which time it was noted that he returned for chondromalacia of the left knee for the past two months; he reported a history of injuries 6 to 7 years ago.  The assessment was chondromalacia by history.  

Post service treatment records, VA as well as private treatment reports, show that the Veteran received treatment for chronic left knee pain.  Among those records is a private hospital report, dated in December 1992, which indicates that the Veteran had arthroscopy of the left knee in 1984.  The Veteran was admitted to a private hospital in October 1998 for outpatient arthroscopic surgery for acute and chronically painful left knee.  The admitting diagnoses were medial meniscus tear, left knee, and status post previous arthroscopy, left knee, remote.  An MRI report, dated in October 1998, indicates that the Veteran had a history of left knee pain with limited range of motion, swelling and weakness.  It was noted that he had a previous left knee surgery in 1983 (prior to service), and a twisting injury in July 1998 (after his discharge from service).  The impression was non-displaced tear through the posterior horn of the medial meniscus with associated joint effusion.  In December 2001, the Veteran again underwent arthroscopy of the left knee; the diagnosis was torn medial meniscus, left knee.  A neurosurgical consultation report, dated in June 2005, noted that the Veteran's past medical history was significant for knee arthroscopy.  

In light of the foregoing, the Board finds that the clear and unmistakable evidence standard has been met; the left knee disability preexisted service.  

The Board also finds that there is clear and unmistakable evidence that the Veteran's left knee disability was not aggravated by service.  

In August 2014, the Veteran's claims folders were referred to a VA examiner for review and an opinion regarding the etiology of the left knee disorder.  The examiner indicated that, after reviewing the claims file and recent examination, the Veteran had a knee condition which preexisted service.  The examiner noted that while the Veteran did have 2 episodes of knee pain in service, those episodes appeared to be acute without lasting residuals.  The examiner stated that she did not see evidence of permanent aggravation.  The examiner concluded, therefore, it was less likely than not that the pre-existing knee condition was permanently aggravated by service.  In addition, the examiner opined that there was no evidence that the knee condition had been worsened by the Veteran's low back and right ankle.  Thus, it was less likely than not that the preexisting left knee condition was aggravated beyond normal disease progression by either his low back or right ankle conditions.  

The Veteran underwent a DBQ examination for evaluation of the knees in April 2016.  At that time, he reported injuring his left knee in service when he stepped in a hole.  He also reported a couple of incidents in service of "twisting the left knee," but he did not seek treatment.  The Veteran also indicated that he had surgeries on the left knee in 1984, prior to service.  It was reported that medical records note additional surgeries in 1998 and 2001 following Veteran's discharge from service; he had additional arthroscopy and then culminating in 2014 with a TKA.  Following an examination of the knee, the pertinent diagnosis was status post left knee total arthroplasty.  The examiner noted that the medical evidence in the STRs reflect that, during an October 1989 medical examination, the Veteran reported that he had a previous left knee surgery in 1984.  Consequently, the examiner stated that a left knee disability existed prior to entrance into the service in August of 1987.  

The examiner noted that review of STRs reflect that, in July 1991, the Veteran sought treatment for left knee and was diagnosed with chondromalacia, had full range of motion without any effusion and was profiled for 1 month.  This was followed by complaints of pain in the left knee approximately 3 months later in October 1991.  The examiner further noted that the Veteran continued the remainder of his enlisted time until 1992 without any documentation in the currently available medical records of any complaints or additional injury to the left knee.  The examiner also noted that, post service medical records include an orthopedic document, dated October 1, 1998, which show that the Veteran was referred for left knee pain; it was noted that he had had left knee pain for 3 to 4 months.  It was also reported that the only left knee surgery to that point was pre-service in 1984.  An MRI in October 1998 reflects a finding of tear to medial meniscus.  The MRI history noted a "twisting injury 7/1998."  The MRI follow up orthopedist visit, dated October 16, 1998, noted that the Veteran has "acute and chronically painful knee" and is admitted for surgery with debridement of minimal DJD and medial meniscus tear.  An additional surgical report for left knee, dated in December 2001, indicates that the Veteran underwent arthroscopy of the removal of loose bodies (not found in 1998 surgery) as well as lateral release; the pertinent diagnoses were grade III chondromalacia and early DJD.  

The examiner stated that, based upon the above medical records available, and the meaning of aggravation as stated above ("a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation."), the evidence does not support that the instances documented in service aggravated the Veteran's left knee.  The examiner observed that the Veteran's period of time prior to the first documented surgery in 1998 was 6 years after separation from the service.  The examiner stated that this period of time as well as 1998 MRI report noting "twisting injury " additionally supports that the service period left knee instances were exacerbations however not permanent aggravation.  

The examiner further addressed whether the Veteran's left knee disability, as noted above, is secondary to post service aggravation.  The examiner explained that the Veteran's initial insult to knee prior to service is not supported with documentation or patient report related to his back, nor was there documentation of back affecting the left knee in service.  The examiner noted that there were eventually some left leg radicular symptoms reported due to back condition but this had nothing to do with the left knee and rather was neurological.  The examiner stated that the Veteran's back condition did not cause a significant alteration in gait that produced an excessive wear on the left knee.  The examiner also noted that the Veteran's right ankle condition occurred in March 1988 and resulted in arthroscopy in January 1989.  He explained that, while the Veteran's right ankle was compromised, the Veteran's records do not show that the left knee was aggravated with "a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease."  And even if the left knee was exacerbated post right ankle arthroscopy, there is no evidence to support that the exacerbation was lasting based upon the cited 6 years post service prior to first arthroscopy in 1998 noting a "twisting injury."  

The Board finds that the DBQ medical opinion is probative as it is supported by rationale, and based, in part, on review of the claims file and physical examination results.  There is no competent medical opinion to the contrary.  

The Board places significant probative value on the April 2016 medical opinion undertaken to specifically address the question of aggravation.  After a review of the claims file, the VA examiner opined that the left knee disability was clearly and unmistakably not aggravated by active service.  The April 2016 medical opinion is competent and probative medical evidence because it is factually accurate; the examiner reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.  

In sum, the Board finds that the evidence clearly and unmistakably demonstrates that the Veteran's left knee disability pre-existed military service and underwent no permanent increase in severity during active service.  Consequently, the Board also concludes that the evidence clearly and unmistakably demonstrates that not only did the Veteran's left knee disability pre-exist his military service but that clearly and unmistakably there was no increase or aggravation of the left knee disability during military service.  Rather, the evidence is indisputable that his left knee condition was aggravated by a post service "twisting injury 7/1998."  

With respect to the pre-existing left knee disorder, the benefit-of-the-doubt rule is not for application here because the Board finds that the evidence is clear and unmistakable.  Cf. Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed.Cir. 2001) (explaining that the rule is not applicable when the Board finds a preponderance of the evidence supports a position); Yanerson v. West, 12 Vet. App. 254, 258 (1990) (explaining that "clear and unmistakable" is a higher burden of proof than "preponderance of the evidence").  

As to the recently asserted theory that the Veteran's now service-connected left ankle and low back disabilities aggravated his left knee disorder, the competent medical evidence is against such a finding.  Significantly, following a review of the claims file in August 2014, a DBQ examiner stated that there was no evidence that the knee condition had been worsened by the Veteran's low back and right ankle disabilities.  Thus, it was less likely than not that the preexisting left knee condition was aggravated by either his low back or right ankle conditions.  Moreover, in April 2016, the examiner stated that the Veteran's back did not cause a significant alteration in gait that produced an excessive wear on the left knee.  The examiner also noted that the Veteran's right ankle condition occurred in March 1988 and resulted in arthroscopy in January 1989.  He explained that, while the Veteran's right ankle was compromised, the Veteran's records do not show that the left knee was aggravated with "a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  Consequently, the preponderance of the evidence is against this theory of entitlement.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990). 

Although the Veteran contends that his left knee condition was aggravated during service and he is competent to report his symptoms, nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, a medical expert opinion would be more probative regarding the aggravation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The most probative opinion does not support the Veteran's claim.  

The Board therefore finds that there was no aggravation of the preexisting left knee injury/disorder.  Nor is the Veteran's current left knee disability related to his active service or caused or aggravated by an already service-connected disability.  In reaching this decision, the Board has considered the doctrine of doubt; however, as the preponderance of the evidence is against the veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Laws and Regulations-Higher Evaluations.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.   38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

A.  Factual background & Analysis-Residuals of fracture, right ankle.

The Veteran has been awarded service connection for a right ankle disability, effective May 18, 1992.  Throughout the appeal period, the Veteran's right ankle disability has been assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Other potentially applicable diagnostic codes include Diagnostic Code 5270, which provides ratings for ankylosis of the ankle. Under Diagnostic Code 5270, ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2017).  

As will be noted below, the Veteran is not shown to have had an astragalectomy at any time during the appeal period; likewise, the evidence does not demonstrate that the Veteran has ankylosis of his subastragalar or tarsal joint, or malunion of his os calcis or astragalus.  The Board therefore finds that Diagnostic Codes 5272, 5273, and 5274 are inapplicable in this case, and therefore they will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2017).  

Turning to the evidence of record, the Veteran underwent a DBQ examination of his right ankle in April 2016.  At that time, the Veteran reported daily pain in his right ankle.  He also indicated that he has swelling in right ankle.  The Veteran indicated that he had difficulty doing yard chores with flare ups.  On examination, the right ankle had dorsiflexion from 0 degrees to 10 degrees, and plantar flexion from 0 degrees to 30 degrees.  It was noted that the Veteran could not fully flex to go up completely on his toes; there was a lack of endurance with pushing off.  Pain noted on examination with dorsiflexion and plantar flexion; and the pain reportedly causes functional loss.  There was no evidence of pain with weight bearing.  There was no evidence of crepitus.  The examiner noted that pain, fatigue, and lack of endurance caused functional loss.  It was noted that the examiner was not observing repetitive use over time, but the Veteran had pain and limitation with 3 repetitions to the degree that supports repeated use over time will as likely as not result in functional loss.  Muscle strength was normal.  No muscle atrophy was noted.  No ankylosis was noted.  The examiner stated that the Veteran 's right ankle condition precludes gainful physical occupations requiring such activities as lifting, loading, climbing, sustained standing, or sustained walking.  

The Board notes that it has reviewed the Veteran's VA treatment records throughout the appeal period.  Although those records show a history of right ankle problems including pain, they generally do not demonstrate any specific treatment for his right ankle during the appeal period.  

Based on the foregoing evidence, the Board finds that throughout the appeal period the Veteran is shown to have substantially limited motion in dorsiflexion of his right ankle.  Furthermore, the most recent VA examiner indicated that pain, fatigue and lack of endurance caused functional loss.  It was noted that the examiner was not observing repetitive use over time, but the Veteran had pain and limitation with 3 repetitions to the degree that supports repeated use over time will as likely as not result in functional loss.  

Consequently, the Board finds that the Veteran's demonstrable symptomatology in the April 2016 and his lay statements regarding functional impairment due to his right ankle disability throughout the appeal period is not significantly different particularly during flare-up.  

Thus, by resolving reasonable doubt in his favor, the Board finds that the Veteran's right ankle disability more closely approximates marked rather than moderate limitation of motion throughout the appeal period, particularly when factoring in the functional limitations manifest during flare-up.  Thus, a 20 percent evaluation is warranted throughout the appeal period for the Veteran's right ankle disability.  The Veteran's right ankle is not shown to have any ankylosis at any time throughout the appeal period and therefore an evaluation in excess of 20 percent is not warranted based on the evidence of record at this time.  

Accordingly, a 20 percent evaluation, but no higher, is warranted throughout the appeal period for the Veteran's right ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102.  

B.  Entitlement to a Compensable Rating for residual scars.

The Veteran has asserted that he should have a higher rating for the residual scars from his lumbar surgery as the disability is more severe than the currently assigned non compensable rating.  

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Veteran's service-connected scars are currently rated under DC 7805, which pertains to other scars, including linear scars, and other effects of scars.  38 C.F.R. § 4.118, DC 7805.  The Board will consider not only the criteria under the currently-assigned Diagnostic Code, but also the criteria set forth in other potentially applicable Diagnostic Codes.  

Under DC 7801, pertaining to scars not of the head, face, or neck that are deep and nonlinear, a 10 percent evaluation is assigned when the area(s) is at least 6 sq. inches (39 sq. cm) but less than 12 sq. inches (77 sq. cm).  A 20 percent evaluation is assigned when the area(s) is at least 12 sq. inches (77 sq. cm) but less than 72 sq. inches (465 sq. cm).  A 30 percent evaluation is assigned when the area(s) is at least 72 sq. inches (465 sq. cm) but less than 144 sq. inches (929 sq. cm).  A 40 percent evaluation is assigned when the area(s) exceeds 144 sq. inches (929 sq. cm).  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.  

Under DC 7802, a maximum schedular evaluation of 10 percent is warranted for superficial, nonlinear scars not of the head, face, or neck with an area(s) of 144 sq. inches (929 sq. cm) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802.  

Under DC 7804, which applies to scars that are unstable or painful, a 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 provides that scars evaluated under DC 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, DC 7804.  

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DC 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DC 7800 through 7804 should be evaluated under an appropriate diagnostic code.  

At a February 2016 DBQ examination, it was noted that the Veteran has service-connected intervertebral disc syndrome of the lumbosacral spine; the Veteran reported that he had further surgery (fusion L4-5) in October 2015.  On examination, the Veteran was found to have three scars over the lumbar spine.  The first scar measured 10 centimeters in length by 1 centimeter in width.  The second scar measured 6 cm in length by 1 centimeter in width.  And, the third one also measured 6 cm in length by 1 centimeter in width.  The scars were not painful or unstable.  

After careful review of the evidentiary record, the Board finds that the findings do not support a compensable rating for the residual scars from a lumbar spine surgery.  As noted above, the Veteran's residual scars are rated as noncompensable pursuant to DC 7805 on the basis that the scars are superficial, linear, not painful or unstable, and measure less than 6 square inches.  To warrant a higher initial schedular evaluation, the Veteran must show that his scar is deep (associated with underlying soft tissue damage) and nonlinear measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful, or functionally disabling (criteria for a 10 percent evaluation).  38 C.F.R. § 4.118, DCs 7801-7805.  The examination report shows that none of these criteria are met.  Hence, a compensable rating for scars is not warranted for any period on appeal.  

With no limitation of motion or other functionally disabling effects reported, these scars are noncompensable under DC 7805.  Because the scars were linear and were not unstable or painful, rating under additional diagnostic codes is not warranted.  

Therefore, the Veteran's scars warrant noncompensable ratings under DC 7805.  The Board finds that the preponderance of the evidence is against granting higher ratings for all of the scars on appeal.  See 38 C.F.R. § 4.7.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against granting any higher or additional rating, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  Entitlement to a T/T rating prior to October 27, 2015 and after January 1, 2016 under 38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

Of record are private treatment reports (neurosurgical consult reports), dated from April 2015 to October 2015, which show that the Veteran received clinical evaluation and treatment for his low back disorder.  The Veteran was seen in August 2015 to discuss possible surgery (L4/5 decompression and fusion); he continued to have significant low back pain and radicular symptoms and neurogenic claudication.  The impression was L4/5 stenosis and spondylosis with neurogenic claudication.  When seen in October 2015, it was noted that the Veteran continued to have prohibitive back and leg discomfort.   Following an examination, the examiner noted that the Veteran has adjacent segment disease s/p L5/S1 fusion with stenosis at L4/5.  He failed multiple conservative treatments and even failed with regard to a discectomy. At this time he wants to consider L4/5 fusion.  

The records indicate that the Veteran underwent a transforaminal lumbar interbody fusion on October 27, 2015.  

During a neurosurgical consultation in December 17, 2015, the examiner noted that the Veteran was having radicular pain.  The examiner indicated that he did not see any frank epidural abscesses, and the fluid collections that he saw would most likely be related simply to the surgery.  The examiner stated that he could not totally rule out an infectious etiology.  An MRI, performed January 14, 2016, revealed progressive signal alteration involving the L4-L5 vertebral bodies, intervertebral disc space, and leftward posterior elements; this could potentially be infectious in nature.  However, postoperative sequelae could also be considered.  The examiner noted that a CT scan of the lumbar spine may be of benefit to further assess for any postoperative abnormalities.  During a neurosurgical consultation on January 14, 2016, the examiner noted that the Veteran continued to have "bad" pain.  At that time, the examiner indicated that they discussed wearing his brace for most of the time.  The examiner stated that the Veteran obviously could not return to work now.  In fact, he stated that, the likelihood of the Veteran returning to full time work in the future was pretty small.  

On the occasion of a DBQ examination in February 2016, the Veteran indicated that he had increased pain.  He reported having flare-ups with bending, lifting, prolonged standing, sitting and any exertional activity.  He also reported pronounced decrease in all movement with bilateral radiculopathy to the knees.  The examiner noted a profound decrease in range of motion all planes with radiculopathy.  The examiner also reported that pain was noted on examination and caused functional loss.  The examiner stated that the Veteran was unstable on his feet and clearly in severe pain and further testing was not safe.  The examiner stated that the Veteran had episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician for 6 weeks primarily post-operative.  The examiner noted that the Veteran constantly used a brace and a cane.  The Veteran stated that he is severely limited by his pain and requires assistance from his spouse for most daily activities.  

Also of record is the report of a neurosurgical consultation visit, dated February 25, 2016, at which time the Veteran reported that he continued to have significant pain that was primarily in his low back radiating over his left buttock.  He stated that he could hardly get up from sitting and had to change position frequently.  He was unable to do anything without a lot of discomfort.  He continued to have to take pain medications.  The examiner stated that the Veteran had persistent back pain.  He did not think that the Veteran could work at any job that required any lifting, twisting, bending, stooping and would not allow him to sit or stand as he feels he needs.  He was wearing a lumbar brace which was recommended while performing any activities; it was noted that the brace is prohibitively uncomfortable.  

During a clinical visit in March 2016, the examiner noted that the Veteran was not currently employed.  He continued to use a lumbar support brace.  He noted that the Veteran had lumbosacral radicular symptoms and possible facet arthropathy, following L4 through S1 fusions.  He felt that the Veteran had radiculopathy at L4/5 and may benefit from bilateral L4/5 trans foraminal epidural steroid injections.  It was noted that the Veteran would be sent to physical therapy following the injections.  When seen on April 4, 2016, it was noted that the Veteran was employed; his current job involved light physical activity.  In May 2016, it was noted that the Veteran was employed; his current job involved light physical activity.  

The Board finds that an earlier effective date for the assignment of a temporary total rating prior to October 2015 is not warranted.  In this regard, the evidence of record does not show that during this period, the Veteran experienced severe postoperative residuals from his lumbar spine surgery, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  

However, as physicians noted in the evidence outlined above reflects that convalescence following the Veteran's October 2015 lumbar spine surgery was required until the latter part of March 2016, but not thereafter.  As noted above, during the DBQ examination in February 2016, the examiner noted that the Veteran was unstable on his feet and clearly in severe pain and further testing was not safe.  And, when seen March 21, 2016, it was noted that the Veteran had not returned to work following his lumbar surgery.  Accordingly, and resolving reasonable doubt regarding degree of disability in the Veteran's favor, as required (see 38 C.F.R. § 4.3), the Board finds that extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 for IVDS of the lumbar spine to March 31, 2016 (but no later) is warranted.  

V.  SMC based on housebound status from October 1, 2013 to December 31, 2014.

The Veteran asserts that he is entitled to special monthly compensation under 38 U.S.C. § 1114(s) for the period from October 1, 2013 to December 31, 2014.  

Special monthly compensation is payable at a specified rate if the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or is permanently housebound.  Factual housebound, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling. The veteran will be found to be permanently housebound if, due to his or her service-connected disabilities he or she is confined to his or her home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).  

From October 1, 2013 to December 30, 2014, the Veteran's combined disability evaluation was 90 percent.  The Veteran was assigned a TDIU from December 31, 2014 to October 27, 2015.  Subsequently, he was assigned a combined disability rating of 100 percent from October 27, 2015 until December 31, 2015; thereafter, he was assigned a TDIU, effective from January 1, 2016.  

The Board finds that, because the Veteran did not have one service-connected disability rated at 100 percent disabling during the period from October 1, 2013 to December 31, 2014, the criteria for statutory housebound benefits have not been met for that period. The Veteran does not contend otherwise.  

Thus, entitlement to special monthly compensation based on housebound status, during the period from October 1, 2013 to December 31, 2014, must be denied.  


ORDER

Service connection for a left knee disorder, to include as secondary to the service-connected right ankle and low back disabilities, is denied.  

A 20 percent evaluation, but no higher, throughout the appeal period for residuals of right ankle fracture is granted, subject to the regulations governing payment of monetary awards.  

An initial compensable rating for residual scars, status post-surgery of the lumbar spine, is denied.  

Entitlement to an effective date prior to October 27, 2015, for the assignment of a temporary total (convalescence) rating under 38 C.F.R. § 4.30 for lumbar spine surgery is denied.  

Entitlement to an extension of a temporary total rating under 38 C.F.R. § 4.30, based upon convalescence for lumbar spine surgery to March 31, 2016 (but no later) is granted, subject to the regulations governing payment of monetary awards.  

Entitlement to SMC housebound for the period from October 1, 2013 to December 31, 2014 under 38 U.S.C. § 1114 (s), is denied.  


REMAND

As noted in the Introduction section, in August 2016, the Board remanded the Veteran's claim of entitlement to a compensable rating for cluster headaches to the RO for further evidentiary development.  Specifically, the Board instructed the AOJ to schedule the Veteran for an examination to address the current severity of the Veteran's service-connected headaches.  

Pursuant to the Board's August 2016 remand, the Veteran was afforded a DBQ examination for his service-connected cluster headaches, and a medical opinion was also obtained.  

Although the case was subsequently returned to the Board, a review of the Veteran's claims file fails to show that a supplemental statement of the case (SSOC) regarding that issue is of record.  If the AOJ did issue an SSOC, it has not been associated with the electronic claims file.  Therefore, the Board may not properly consider the evidence or issue a decision at this time, and must remand the case to allow the AOJ opportunity to readjudicate the Veteran's claim and issue the Veteran a SSOC which addresses all the additional medical evidence associated with the claims following the August 2016 Board remand.  See 38 C.F.R. §§ 19.31, 19.37 (2017).  

Accordingly, the case is REMANDED for the following action:

The AOJ should review all of the evidence associated with the Veteran's claims file since the August 2016 Board remand and issue an appropriate supplemental statement of the case (SSOC) unless the benefits sought are granted in full.  An appropriate period of time should be allowed for response from the Veteran and his attorney.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


